Case 1:17-cr-00101-LEK Document 810 Filed 01/27/20 Page 1 of 1          PageID #: 7131

                              MINUTE ORDER



 CASE NUMBER:           CRIMINAL NO. 17-00101 LEK-1
 CASE NAME:             USA v. (1) Anthony T. Williams


      JUDGE:      Leslie E. Kobayashi         DATE:            1/27/2020


COURT ACTION: EO: Defendant (01) Anthony T. William’s [797] Sworn Motion for
Stipulation to Facts and Evidence Not Disputed By the Government Nor Private Attorney
and [806] Sworn Motion to Dismiss will be considered by Judge Leslie E. Kobayashi as a
Non Hearing Motion.

Government’s Memoranda in Opposition is due 1/30/2020.


Defendant (01) Anthony T. William’s [797] Sworn Motion for Stipulation to Facts and
Evidence Not Disputed By the Government Nor Private Attorney and [806] Sworn
Motion to Dismiss will be taken under submission thereafter. Court to issue Order.




Submitted by: Agalelei Elkington, Courtroom Manager
